UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22428 Investment Company Act file number Cushing Funds Trust (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440 Dallas TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank Cushing MLP Asset Management, LP 8117 Preston Road, Suite 440 Dallas TX 75225 (Name and address of agent for service) Registrant's telephone number, including area code: 214-692-6334 Date of fiscal year end: November 30 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record. Name of Fund: Cushing MLP Premier Fund Period: July 2011 through June 2012 Company Name Meeting Date CUSIP Ticker AtlasEnergy, LP 4/26/2012 04930A-104 ATLS Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. Dennis A. Holtz For 2. William G. Karis For 3. Harvey G. Magarick For Abstain Ratification of the selection of Grant Thornton LLP as the partnership's independent registered public accounting firm for the fiscal year 2012 For For Approval of the compensation of our executive officers including our compensation practices and principles and their implementation 1Year 3 Years Frequency of advisory votes on executive compensation. Company Name Meeting Date CUSIP Ticker BreitBurn Energy Partners, L.P. 6/21/2012 106776-107 BBEP Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. John R. Butler For 2. Gregory J. Moroney For For Ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm for the year ending December 31, 2012 Company Name Meeting Date CUSIP Ticker Buckeye Partners, L.P. 6/5/2012 18230-101 BPL Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. Pieter Bakker For 2. C.Scott Hobbs For 3. Mark C. McKinley For For The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, LP's independent registered public accountants for 2012 Company Name Meeting Date CUSIP Ticker Copano Energy, LLC 5/17/2012 217202-100 CPNO Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. James G. Crump For 2. Ernie L. Danner For 3. Scott A. Griffiths For 4. Michael L. Johnson For 5. Michael G. Macdougall For 6. R. Bruce Northcutt For 7. T. William Porter For 8. William L. Thacker For For Ratification of Deloitte & Touche LLP as our independent registered public accounting firm for 2012. Company Name Meeting Date CUSIP Ticker El Paso Corp. 3/6/2012 28336L-109 EP Vote MRV Proposal Proposed by Issuer or Security Holder For Issuer For Agreement and Plan of Merger by El Paso Corporation (El Paso), Sirius Holdings Merger Corporation, Kinder Morgan, Inc., Sherpa Merger Sub, Inc. and Sherpa Acquisition, LLC (Merger Agreement) and Agreement and Plan of Merger by and among El Paso, Sirius Holdings Merger Corporation and Siruis Merger Corporation (First Merger Agreement) For For To approve any adjourment of the special meeting, if necessary, to solicit additional proxies in favor of the proposal to adopt the merger agreement and the first merger agreement For For To approve on an advisory(non-binding) basis the compensation that may be paid or become payable to El Paso's named executive officers that is based on or otherwise relates to proposed transactions. Company Name Meeting Date CUSIP Ticker Kinder Morgan Management, LLC 5/9/2012 49456B-101 KMR Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. Richard D. Kinder For 2. C. Park Shaper For 3. Steven J. Kean For 4. Henry Cornell For 5. Deborah A. MacDonald For 6. Michael Miller For 7. Michael C. Morgan For 8. Kenneth A. Pontarelli For 9. Fayez Sarofim For 10. Joel V. Staff For 11. John Stokes For 12. R. Baran Tekkora For 13. Glenn A. Yougkin For For The ratification of the selection of PricewaterhouseCoopers LLP as our independent registered public accounting firm for 2012. For For The approval, on an advisory basis, of the compensation of our named executive officers. 3 Years 3 Years The frequency with which we will hold an advisory vote on the compensation of our named executive officers. Company Name Meeting Date CUSIP Ticker Legacy Reserves, LP 5/9/2012 524707-304 LGCY Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. Cary D. Brown For 2. Kyle A. McGraw For 3. Dale A. Brown For 4. G. Larry Lawrence For 5. William D. Sullivan For 6. William R. Granberry For 7. Kyle D. Vann For For Ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2012 Company Name Meeting Date CUSIP Ticker Linn Energy, LLC 4/24/2012 536020-100 LINE Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. George A. Alcorn For 2. Mark E. Ellis For 3. Terrence S. Jacobs For 4. Michael C. Linn For 5. Joseph P. McCoy For 6. Jeffrey C. Swoveland For For Ratification of appointment of KPMG LLP as independent public accountants for the fiscal year ending December 31, 2012. Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, LP 4/24/2012 559080-106 MMP Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. Robert G. Croyle For 2. Barry R. Pearl For For Advisory resolution to approve executive compensation For For Ratification of appointment of independent auditor. Company Name Meeting Date CUSIP Ticker Markwest Energy Partners, LP 6/1/2012 570759-100 MWE Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. Frank M. Semple For 2. Donald D. Wolf For 3. Keith E. Bailey For 4. Michael L. Beatty For 5. Charles K. Dempster For 6. Donald C. Heppermann For 7. Randall J. Larson For 8. Anne E. Fox Mounsey For 9. William P. Nicoletti For For To approve an amendment to the partnership's 2008 long-term incentive plan to increase the number of common units available for issuance under the plan from 2.5 million to 3.7 million. For For Ratification of Deloitte & Touche LLP as the partnerships independent registered public accountants for the fiscal year ending December 31, 2012 Company Name Meeting Date CUSIP Ticker Navios Maritime Partners, LP 11/22/2011 Y62667-102 NMM Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1. Serafeim Kriempardis For For Proposal to ratify the appointment of PricewaterhouseCoopers LLP as the company's independent public accountants for the fiscal year ending December 31, 2011. Company Name Meeting Date CUSIP Ticker Regency Energy Partners, LP 12/16/2011 75885Y-107 RGNC Vote MRV Proposal Proposed by Issuer or Security Holder For Issuer For Approval of the terms of the Regency Energy Partners LP 2011 Long-Term Incentive Plan, which provides for awards of options, all as more fully described in the proxy statement Company Name Meeting Date CUSIP Ticker Targa Resources, LP 5/25/2012 87612G-101 TRGP Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. In Seon Hwang For 2. Joe Bob Perkins For 3. Ershel C. Redd, Jr. For For To ratify the selection of PricewaterhouseCoopers LLP as the company's independent registered public accountants for 2012 Company Name Meeting Date CUSIP Ticker Vanguard Natural Resources, LLC 6/15/2012 92205F-106 VNR Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. W. Richard Anderson For 2. Loren Singletary For 3. Bruce W. McCullough For 4. John R. McGoldrick For 5. Scott W. Smith For For To ratify the appointment of BDO USA, LLP as our independent registered public accounting firm for 2012. For For To approve the amendment to Vanguard Natural Resources, LLC Long-Term Incentive Plan. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cushing Funds Trust By (Signature and Title) /s/ Jerry V. Swank Jerry V. Swank Chief Executive Officer and President Date August 24, 2012
